Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 08/23/2021 has been entered. New claims 18-19 are added and claims 1-19 are currently pending in this application. 

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a display apparatus as set forth in claims 1-6, 11-12, 15-16 and 19, all the combination of an electronic device as set forth in claims 7 and 13-14, all the combination of an display apparatus as set forth in claims 8-9, and all the combination of an display apparatus as set forth in claims 10 and 17-18.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a display apparatus comprising: a display panel including a driving integrated circuit (IC) overlapping a non-display area on a plane and on a display substrate; and an anisotropic conductive film attaching the driving IC to the display substrate, wherein: the anisotropic conductive film includes a first conductive ball group and a second conductive ball group, the second conductive ball group being farther away from the display area than the first conductive ball group, the first conductive ball group includes at least a first row and a second row of conductive balls, the second row being closer to the display area than the first row, the second conductive ball group includes at least a third row and a fourth row of conductive balls, the third row being closer to the display area than the fourth row, and the driving IC includes input bumps that make electrical contact with the display substrate via the 
Claims 2-6, 11-12, 15-16 and 19 are allowable due to their dependency.
The most relevant reference, Hwang (US 2004/0165138, at least Fig. 12-13) in view of Hayashi (US 2017/0352967, at least Fig. 1-2) only discloses a display apparatus comprising: a display panel including a driving integrated circuit (IC) overlapping a non-display area on a plane and on a display substrate; and an anisotropic conductive film attaching the driving IC to the display substrate, wherein: the anisotropic conductive film includes a first conductive ball group and a second conductive ball group, the second conductive ball group being farther away from the display area than the first conductive ball group, the first conductive ball group includes at least a first row and a second row of conductive balls, the second row being closer to the display area than the first row, the second conductive ball group includes at least a third row and a fourth row of conductive balls, the third row being closer to the display area than the fourth row, and the driving IC includes input bumps that make electrical contact with the display substrate via the conductive balls of the third and fourth rows of the second conductive ball group, and output bumps that make electrical contact with the display substrate via the conductive balls of the first and second rows of the first conductive ball group. However they do not teach or suggest that each of the conductive balls of the second row having a maximum diameter that is larger than a maximum diameter of any of the conductive balls of the first row, and each of the conductive balls of the fourth row having a maximum diameter that is larger than maximum diameter of 
Takenaka et al. (US 6297868), Saitou (US 2015/0098035), Sato (US 2013/0120948), Ho (US 2006/0022340), Tsukao (US 2017/0207190), Tsukao (US 2018/0168044), Paik (US 2012/0118480), Connell (US 2001/0008169) and Namiki (US 2015/0197672) are also silent as of the specific limitation in combination with the other required elements of the claim.

Regarding claim 7, the prior art of record, taken along or in combination, fails to disclose or suggest an electronic device, comprising a driving integrated circuit (IC) on a base substrate; and an anisotropic conductive film attaching the driving IC to the base substrate, wherein: the driving IC includes an input and an output, the anisotropic conductive film includes a first conductive ball group between the output and the base substrate, and includes a second conductive ball group, the first conductive ball group includes at least a first row and a second row of conductive balls, the second conductive ball group includes at least a third row and a fourth row of conductive balls, the third row being closer to the display area than the fourth row, and the input of the driving IC includes input bumps that make electrical contact with the base substrate via the conductive balls of the third and fourth rows of the second conductive ball group, and the output of the driving IC includes output bumps that make electrical contact with the base substrate via the conductive balls of the first and second rows of the first conductive ball group; wherein “each of the conductive balls of the second row having a maximum diameter that is larger than a maximum diameter of any of the conductive balls of the first row, and each of the conductive balls of the fourth row having a maximum diameter that is larger than a maximum diameter of any of the conductive balls of the third row” in combination with the other required elements of the claim.
Claims 13-14 are allowable due to their dependency.

Takenaka et al. (US 6297868), Saitou (US 2015/0098035), Sato (US 2013/0120948), Ho (US 2006/0022340), Tsukao (US 2017/0207190), Tsukao (US 2018/0168044), Paik (US 2012/0118480), Connell (US 2001/0008169) and Namiki (US 2015/0197672) are also silent as of the specific limitation in combination with the other required elements of the claim.

Regarding claim 8, the prior art of record, taken along or in combination, fails to disclose or suggest a display apparatus comprising a driving integrated circuit (IC); and an anisotropic conductive film attaching the driving IC to a display substrate, wherein the anisotropic conductive film includes a 
Claim 9 is allowable due to their dependency.
The most relevant reference, Takenaka et al. (US 6297868, at least Fig. 9A-11A) in view of Paik et al. (US 2012/0118480, at least Fig. 3) only discloses a display apparatus comprising a driving integrated circuit (IC); and an anisotropic conductive film attaching the driving IC to a display substrate, wherein the anisotropic conductive film includes a first conductive ball group and a second conductive ball group being farther away from the display area than the first conductive ball group, the first conductive ball group includes at least a first row and a second row of conductive balls, the conductive balls of the second row having volumes that are larger than volumes of the conductive balls of the first row, the second conductive ball group includes at least a third row and a fourth row of conductive balls, the conductive balls of the fourth row having volumes that are larger than volumes of the conductive balls of the third row, and the driving IC includes first bumps contacting the conductive balls of the third and fourth rows, and second bumps contacting the conductive balls of the first and second rows. However they do not teach or suggest that the conductive balls of the second conductive ball group are regularly 
Hwang (US 2004/0165138), Hayashi (US 2017/0352967), Saitou (US 2015/0098035), Sato (US 2013/0120948), Ho (US 2006/0022340), Tsukao (US 2017/0207190), Tsukao (US 2018/0168044), Connell (US 2001/0008169) and Namiki (US 2015/0197672) are also silent as of the specific limitation in combination with the other required elements of the claim.

Regarding claim 10, the prior art of record, taken along or in combination, fails to disclose or suggest a display apparatus, comprising: a driving integrated circuit (IC); and an anisotropic conductive film between a display substrate and the driving IC, the anisotropic conductive film attaching the driving IC to the display substrate, wherein: the anisotropic conductive film includes a first conductor group and a second conductor group, the second conductor group being farther away from the display area than the first conductor group, the first conductor group includes at least a first row and a second row of conductors, the second row being closer to the display area than the first row, the second conductor group includes at least a third row and a fourth row of conductors, the third row being closer to the display area than the fourth row, and wherein the driving IC comprises: a first output bump that makes electrical contact with the display substrate via the conductors of the first row of the first conductor group; a second output bump that makes electrical contact with the display substrate via the conductors of the second row of the first conductor group, a first input bump that make electrical contact with the display substrate via the conductors of the third row of the second conductor group, and a second input bump that make electrical contact with the display substrate via the conductors of the fourth row of the second conductor group, wherein “each of the conductors of the second row having a maximum height that is larger than a maximum height of any of the conductors of the first row, each of the conductors of the fourth row having a maximum height that is larger than a maximum height of any of the conductors 
Claims 17-18 are allowable due to their dependency.
The most relevant reference, Hwang (US 2004/0165138, at least Fig. 12-13) in view of Hayashi (US 2017/0352967, at least Fig. 1-2) only discloses a display apparatus, comprising: a driving integrated circuit (IC); and an anisotropic conductive film between a display substrate and the driving IC, the anisotropic conductive film attaching the driving IC to the display substrate, wherein: the anisotropic conductive film includes a first conductor group and a second conductor group, the second conductor group being farther away from the display area than the first conductor group, the first conductor group includes at least a first row and a second row of conductors, the second row being closer to the display area than the first row, the second conductor group includes at least a third row and a fourth row of conductors, the third row being closer to the display area than the fourth row, and wherein the driving IC comprises: a first output bump that makes electrical contact with the display substrate via the conductors of the first row of the first conductor group; a second output bump that makes electrical contact with the display substrate via the conductors of the second row of the first conductor group, a first input bump that make electrical contact with the display substrate via the conductors of the third row of the second conductor group, and a second input bump that make electrical contact with the display substrate via the conductors of the fourth row of the second conductor group. However, they do not teach or suggest that each of the conductors of the second row having a maximum height that is larger than a maximum height of any of the conductors of the first row, each of the conductors of the fourth row having a maximum height that is larger than a maximum height of any of the conductors of the third row, and each height of each conductor is a measure taken along a line that extends 
Takenaka et al. (US 6297868), Saitou (US 2015/0098035), Sato (US 2013/0120948), Ho (US 2006/0022340), Tsukao (US 2017/0207190), Tsukao (US 2018/0168044), Paik (US 2012/0118480), Connell (US 2001/0008169) and Namiki (US 2015/0197672) are also silent as of the specific limitation in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 




/Shan Liu/
Primary Examiner, Art Unit 2871